 In the Matter of KANSAS CITY POWER AND LIGHT COMPANYandINTER-NATIONALBROTHERHOOD OFTHE A. F. of L.In the Matter of KANSAS CITYNATIONALBROTHERHOOD OFTHE A. F. of L.In the Matter of KANSAS CITYNATIONALBROTHERHOOD OFTHE A. F. of L.ELECTRICAL WORKERS, AFFILIATED WITHPOWER AND LIGHT COMPANYandINTER-ELECTRICALWORKERS, AFFILIATED WITHPOWER AND LIGHT COMPANYandINTER-ELECTRICALWORKERS, AFFILIATED WITHCases Nos.17-R-659 to17-R-661inclusive,respectively.DecidedJanuary 18,1911Mr. Irvin Fane,of KansasCity, Mo., for the Company.Messrs. Cli f LangsdaleandJohn J. Manning,of KansasCity, Mo.,for the I. B. E. W.Mr. Fred Ruark,of KansasCity, Mo., for the Independent.Miss Melvern R. Krelow,of Counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by International Brotherhood of ElectricalWorkers, affiliated with the A. F. of L., herein called the I. B. E. W.,alleging that questions affecting commerce had arisen concerning therepresentation of employees of Kansas City Power and Light Com-pany, Kansas City, Missouri, herein called the Company, the NationalLabor Relations Board consolidated the cases and provided for anappropriate hearing upon due notice before Robert S. Fousek, TrialExaminer.Said hearing was held at Kansas City, Missouri, onNovember 1, 2, 8, 9, 10, and 11, 1943.The Company, the I. B. E. W.,and Independent Union of Utility Employees, affiliated with theUnited Utilities Union of America, herein called the Independent,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses and to introduce evi-dence bearing on the issues.During the hearing, the Independent54 N. L. R. B., No. 94.647 648DECISIONSOF NATIONALLABOR RELATIONS BOARDmoved to dismiss the petitions.The Trial Examiner reserved rulingto the Board.For reasons hereinafter set forth, the motions arehereby granted.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Subsequent to the hearing, the parties jointly requested permissionto argue orally before the Board.The request is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYKansas City Power and Light Company, a Missouri corporationhaving its principal office and place of business in Kansas City, Mis-souri, is engaged principally in, the production, transmission, anddistribution of electrical current to domestic, commercial, and in-dustrial consumers in Missouri and Kansas. It is also engaged inthe production, distribution, and sale of steam heat in Kansas City,Missouri, and the sale of water in several communities in Missouriand Kansas. It engages in the retail sale of electrical applicances inall communities in which it operates. It owns and operates twoelectric generating plants in Kansas City, Missouri, and two stand-byplants, one in'Missouri and one in Kansas.The Company admitsthat it is engaged in commerce within- the meaning of the NationalLabor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers is a labor orgalui-zation affiliated with the American Federation of Labor, admitting tomembership employees of the Company.Independent Union of Utility Employees is a labor organizationaffiliated with the United States Utilities Union of America, admittingto membership employees of the Company.III. THE ALLEGED APPROPRIATE UNIT; THE ALLEGED QUESTIONS CONCERNINGREPRESENTATIONThe I. B. E. W.tcontends, in general, that (1) all employees in thesteam distribution department, exclusive of clerical and supervisoryemployees, (2) all employees in the meter operating department, ex-clusive of clerical and supervisory employees, and (3) all ground-men, linemen, apprentice and journeymen linemen, and tree trimmersin the Company's overhead system department in Kansas City, Mis-souri, and rural Jackson, Clay, and Cass Counties, exclusive of clerical KANSAS CITY POWER AND LIGHT COMPANY649and supervisory employees, constitute separate, appropriate units.The Independent contends that all of the Company's non-supervisoryemployees other than employees in the Production Department, andincluding the steam distribution, meter operating, and overheadsystem departments,' constitute an appropriate unit.The Companycontends that all of its employees, excluding supervisory employees,constitute an appropriate unit.On May 31, 1939, the Board directed an election in a unit consistingof the non-supervisory employees in the Company's Production De-partment.2As a result thereof, Local Union B-412, InternationalBrotherhood of Electrical Workers was certified on August 5,,1940,3as the collective bargaining representative for the employees in suchunit, and has since that time continuously bargained on their behalfunder written contract with the Company. In July 1940, the Com-pany recognized the Independent as the collective bargaining repre-sentative for all employees other than the Production Departmentemployees, and thereafter executed a collective bargaining contractwith the Independent covering such employees, including those inthe steam distribution, meter operating, and overhead system depart-ments.4The I. B. E. W. here seeks as separate appropriate bargaining units,3 of the approximately 12 subdivisions of the Distribution Depart-ment, which department, together with various other departments,constitutes the unit now represented by the Independent.While theBoard has on occasion found appropriate separate units limited to de-partments or other subdivisions of integrated enterprises, as a rule ithas done so only in the absence of a history of collective bargaining ona broader appropriate basis and in ' order ,to avoid depriving the em-ployees of their bargaining rights under the Act pending organizationon the broader basis.Here, the Independent has for 4 years bargainedfor a unit which is much wider in scope than, and which includes, the3 departmental units sought by the I. B. E. W.Under these circum-stances, we are of the opinion that at the present time the full benefitof their right to self-organization and to collective bargaining will bemore effectively secured to the,employees if the 3 subdivisions of theDistribution Department here in question are not severed from theunit which has formed the basis of a 4-year history of contractual rela-tions.Accordingly, we find that the departmental units urged by the1 These three departments are subdivision of the Distribution Department.2 12 N. L. R. B. 1461.8 26 N. L. R. B 1234The record indicates that while the Independent and the Company suspended operationof the provisions of their recently executed renewal contract of October 1, 1943, withrespect to the employees involved in the three qepartmental units requested by the I. B.E.W, this suspension was effected solely because of the pendency of the instantproceeding. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDI.B. E. W. are not appropriate for the purposes of collective bargain-ing.We shall therefore dismiss the petitions of the I. B. E. W.Since the bargaining units sought to be established by the petitionsare inappropriate, we find that no questions affecting- commerce havearisen concerning the representation of employees of the Company inappropriate bargaining units.-ORDERUpon the- basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petitions for investigation andcertification of employees of KansasCityPower and Light Company,KansasCity,Missouri,filed by International Brotherhood of Electri-calWorkers,A. F. of L., be, and they hereby are,dismissed.iCHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.